ACCEPTED
                                                                             03-14-00559-CR
                                                                                    4365013
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        3/4/2015 11:01:07 AM
                                                                            JEFFREY D. KYLE
                                                                                      CLERK
                      No. 03-14-00559-CR
                                                FILED IN
______________________________________________________
                                          3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                                                   3/4/2015 11:01:07 AM
                    In The Court Of Appeals          JEFFREY D. KYLE
           For   The Third Court Of Appeals District       Clerk
                     Austin, Texas
______________________________________________________

                   Zane Lynn Barton,
                       Appellant,
                           v.
                   The State of Texas,
                        Appellee.
______________________________________________________

   ON APPEAL FROM THE 22nd DISTRICT COURT, HAYS
  COUNTY, TEXAS TRIAL COURT CAUSE NO. CR-13-0614
______________________________________________________

APPELLANT’S SECOND MOTION TO EXTEND TIME TO
              FILE APPELLANT’S BRIEF
______________________________________________________
                       Amanda Erwin
                  State Bar No. 24042939
             109 East Hopkins Street, Suite 200
                 San Marcos, Texas 78666
                Telephone: (512) 938-1800
                Telecopier: (512) 938-1804
              Amanda@therwinlawfirm.com
               Counsel for Zane Lynn Barton
                Identity of Parties and Counsel

Appellant’s Appellate Counsel:

Amanda Erwin
The Erwin Law Firm, L.L.P.
109 East Hopkins Street, Suite 200
San Marcos, Texas 78666
Telephone: (512) 938-1800
Telecopier: (512) 938-1804


Appellee:

The Honorable Wes Mau
Hays County District Attorney
Hays County Government Center
712 South Stagecoach Trail, Suite 2057
San Marcos, Texas 78666
TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to TEX. R. APP. P. 10.5 and 38.6(d), the Appellant, Zane

Lynn Barton, files this Second Motion to Extend Time to File Appellant’s

Brief.

     The Appellant’s opening brief is currently due on March 9, 2015.

     Counsel for Appellant, Zane Lynn Barton, requests a 45-day extension

of time to file Appellant’s brief, making the brief due on April 23, 2015.

This is the second request for extension of time to file the opening brief.

     Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the

need for the requested extension:

     1)     Counsel for Appellant had a murder jury trial February 9 through

           16 in Caldwell County Texas.

     2)     Counsel for Appellant has several approaching jury trial settings

           in District and County Courts.

     Counsel for Appellant seeks this extension of time to be able to prepare

   a cogent and succinct brief to aid this Court in its analysis of the issues

   presented, This request is not sought for delay but so that justice may be

   done,

     All facts recited in this motion are within the personal knowledge of the
counsel signing this motion, therefore no verification is necessary under

Texas Rule of Appellate Procedure 10.2.

                       PRAYER FOR RELIEF

 For the reasons set forth above, Appellant respectfully requests that this

Court grant this Second Motion to Extend Time to File Appellant’s Brief

and extend the deadline for filing the Appellant’s Brief up to April 23,

2015. Appellant requests all other relief to which Appellant may be

entitled.



                          Respectfully Submitted,



                          /s/ Amanda Erwin
                          Amanda Erwin
                          The Erwin Law Firm, L.L.P.
                          109 East Hopkins Street, Suite 200
                          San Marcos, Texas 78666
                          Telephone: (512) 938-1800
                          Telecopier: (512) 938-1804
                          Attorney for Appellant
                      CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, I certify that of March 4, 2015, a copy
of this motion was electronically served, to the following:

               The Honorable Wes Mau
               Hays County District Attorney
               Hays County Government Center
               712 South Stagecoach Trail, Suite 2057
               San Marcos, Texas 78666

                              /s/ Amanda Erwin
                              Amanda Erwin